Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Ms. Ann M. Skerry on August 4, 2022.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-18 and 21 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “device” and “unit” (such as “input device”, “image output device” and “image adjustment unit” included in claims 1, 17 and 21, respectively) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 1 and paragraphs  42, 47-49, 51 and 124.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note: During the interview, Ms. Skerry did not traverse the claim interpretation set forth above.



The Application Has Been Amended As Follows:

IN THE SPECIFICATION

Amend the specification as indicated below:

[0001] Cross-reference is made to issued as U.S. Patent No. 10,986,249 on April 20, 2021, and issued as U.S. Patent No. 10,986,250 on April 20, 2021, the disclosures of which are incorporated herein by reference in their entireties. 

IN THE CLAIMS


Amend the claims as indicated below:

1. An image processing device comprising:
an input device which receives image adjustment selections from an associated user interface device;
a processor;
a memory storing processor-executable instructions which, when executed by the processor, implement:
a user interface generator, which generates a background adjustment selector for presenting to a user on the user interface device;
a background adjustment component which, for each of a plurality of pixels of an input image computes adjusted color values, as a function of at least one of:
a background adjustment factor computed for the respective pixel, wherein the background adjustment factor is a function of a background strength of the pixel and a luminance strength of the pixel, and
a background class derived from the computed background adjustment factor[[,]];

an image output component which outputs an output image derived from the adjusted color values for the plurality of pixels


6. The image processing device of claim 1, wherein said color values include a luminance value and  chrominance values and for each of the plurality of pixels, the background adjustment component computes an adjusted luminance value and adjusted chrominance values as a function of 

7. The image processing device of claim 1, wherein said color values include a luminance value and  chrominance values and for each of the plurality of pixels, the background adjustment component computes an adjusted luminance value and adjusted chrominance values as a function of 

10. (Canceled) 

13. The image processing device of claim 1, where the image adjustment selections include a text highlight color and a sequence of characters to be highlighted,and the memory further stores processor-executable instructions for identifying occurrences of the sequence of characters in the image as a function of the text highlight color. 

15. The image processing device of claim 1,wherein the memory further stores processor-executable instructions to implement:
a first conversion component which converts the plurality of pixels of the input image from an input color space to a luminance-chrominance color space; and
a second conversion component which converts the adjusted luminance value and adjusted chrominance values for the plurality of pixels to an output color space.  

16. The image processing device of claim 15,wherein the memory further stores processor-executable instructions to implement at least one of:
a preprocessing component which performs preprocessing of the plurality of pixels in the luminance-chrominance color space prior to background adjustment; and
a post-processing component which performs post-processing of the plurality of pixels in the luminance-chrominance color space after the background adjustment.  
  
19. An image processing method comprising:
receiving an input image comprising a plurality of pixels;
for each of the plurality of pixels:
computing a background strength of the pixel;
computing a luminance strength of the pixel;
computing a background adjustment factor that is a function of the background strength and the luminance strength of the pixel; and
computing an adjusted luminance value and adjusted chrominance values for the pixel[[,]] as a function of a user-selected highlight color and the background adjustment factor 
outputting an output image derived from the adjusted luminance and adjusted chrominance values for the plurality of pixels.  

20. The image processing method of claim 19, wherein:
the background strength of each of the plurality of pixels is computed as 
wherein the luminance strength of each of the plurality of pixels is computed as a non-linear function of the luminance value of the pixel.  

21. An image processing device comprising:
an image adjustment unit which receives an input image, a selected highlight color and a selected global adjustment factor, wherein
the image adjustment unit includes a processor and a memory storing processor-executable instructions which, when executed by the processor, implement a background adjustment component which for each of a plurality of pixels of [[an]] the input image:
computes a background strength of the pixel;
computes a luminance strength of the pixel;
computes a background adjustment factor that is a function of the background strength and the luminance strength of the pixel; and
-43 -computes adjusted luminance and adjusted chrominance values for the pixel[[,]] as a function of the background adjustment factor
 an image output device which receives an output image derived from the adjusted luminance and adjusted chrominance values for the plurality of pixels, and which renders the output image by printing.




Reasons for Allowance

Claims 1-9 and 11-21 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of amended independent claims 1, 19 and 21:

Claim 1
computes adjusted color values, as a function of at least one of:
a background adjustment factor computed for the respective pixel, wherein the background adjustment factor is a function of a background strength of the pixel and a luminance strength of the pixel, and
a background class derived from the computed background adjustment factor

Claim 19
computing a background adjustment factor that is a function of the background strength and the luminance strength of the pixel; and
computing an adjusted luminance value and adjusted chrominance values for the pixel as a function of a user-selected highlight color and the background adjustment factor strength and luminance strength of the pixel


Claim 21
computes a background adjustment factor that is a function of the background strength and the luminance strength of the pixel; and
-43 -computes adjusted luminance and adjusted chrominance values for the pixel as a function of the background adjustment factor, the selected highlight color and the selected global adjustment factor

For example:
Hirai (US 2018/0089810) discloses color adjustment based on luminance and the determination of whether a pixel belongs to the background or not.  However, it does not disclose nor suggest calculating a background adjustment factor that is a function of the background strength and the luminance strength of a pixel and use the factor to adjust the color values.  [See, for example, Figs. 3-7 and paragraphs 34 (“… unit 12 outputs to…unit 13, for each pixel…a luminance correction coefficient r which is a ratio of the luminance value after correction to the luminance value of a corresponding pixel of the luminance image before correction”), 35 (“…unit 13 corrects color difference components of each pixel of the image in response to the luminance correction coefficient r of the same pixel…with the following expressions (1): U′=α(r)(U−β)+β    V′=α(r)(V−β)+β”), 36 (“where U and V are values of U and V components before correction…β is a constant…α(r) is a correction coefficient”), 44 (“…unit 22 detects, as a background candidate pixel, any pixel with regard to which the difference between the edge strength in the emphasized contrast image and the edge strength in the luminance image is equal to or greater than a threshold value”), 51 (“…unit 23 calculates a weighting coefficient of the luminance image with respect to the emphasized contrast image based on a relation between the histograms and the luminance, edge strength and color difference component of each background candidate pixel”), 59 (“…calculates…a corrected luminance image…with the following expression (2): Pbc=w×Po+(1−w)×Plc”), 60 (“where Po is a luminance value of a noticed pixel of the luminance image, and Plc is a luminance value of a noticed pixel of the emphasized contrast image. w is a weighting coefficient calculated by the weighting coefficient calculation unit 23 for the noticed pixel…if a noticed pixel is not a background candidate pixel, the synthesis unit 24 may determine the weighting coefficient w to be 0”).]
Dalrymple (US 2004/0183923) discloses performing global color adjustment based on a highlight color.  However, it does not disclose nor suggest also using a background adjustment factor as required by the claims.  [See, for example, Figs. 4, 5 and paragraph 64 (“… Based on the highlight color (which is required) and threshold T (which could be optional), a number of biased (attenuated) correction matrices are computed and stored…the image color difference at each pixel is used to select one of the stored matrices…The selected matrix is applied to the pixel data. This is the "global correction"”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakagawa et al. (US 2012/0014598)—[Abstract (“…acquires a highlight color in the image data…calculates a correction value for the object color and the highlight color based on a relative positional relationship between the object color and the highlight color on a color space”); Figs. 3, 8, 14A and paragraphs 72 (“…in step S405…determines a highlight luminance value HLY”), 73 (“In step S406…calculates color values HLCb and HLCr of an HL region using…HLY”), 135 (“…(HLY, HLCb, HLCr)…are converted into values on an RGB color space to obtain (HLR, HLG, HLB)…when HLR > HLB, the subsequent inverse conversion processing is executed only when r > b…when HLR < HLB, the subsequent inverse conversion processing is executed only when r < b of…r, g, and b”), 160 (“Fig. 14A…a final white point (FinY, FinCb, FinCr) is calculated by: FinY=(EsY+HLY)/2   FinCb=(EsCb+HLCb)/2   FinCr=(EsCr+HLCr)/2 (10)
where (EsCb, EsCr) are the coordinates of the white point 2201, and (HLCb, HLCr) are those of the HL color 2202”)]
Feng et al. (US 2002/0159080)—[Fig. 2 and paragraphs 21 (Fig. 2 shows…adjust chroma values to preserve highlight colors while suppressing background colors…Once the background level is determined…it is mapped to white”), 33 (“….The chroma adjustment module shifts the LAB values as necessary to preserve highlight colors”)]
Yamaguchi (US 6,665,434)—[Fig. 2B, col. 26, lines 34-38  (“…In the next step 126, the amount of the color balance correction C which depends on the bias in the color balance represented by the highlight color vector HL is calculated using the following formula on the basis of the extent α of the alternative light source determined in step 124”)]
Feng et al (US 20020159080 A1) disclose image background adjustment by estimating a background lightness level, converting pixels to a luminance-chrominance color space, mapping pixels have lightness levels equal to the background lightness level to a corresponding white value, and adjusting chroma values for the background pixels relative to a threshold by either adjusting the lightness value or removing the chrominance values.
Luo et al. (US 2004/0218832)
Spaulding et al. (US 2005/0152612)
Malik (US 7873232 B2)
Li (US 7843616 B2)
Li (US 7551334 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 4, 2022